' PER CURIAM.
Terence Scott appeals the summary denial of his rule 3.850 motion for post-conviction relief. The trial court denied appellant’s 3.850 motion as untimely without ruling on the merits of appellant’s claims or ordering a response from the state. A judgment and sentence do not become final until the thirty-day period for filing an appeal has expired. Napolitano v. State, 782 So.2d 1012 (Fla. 4th DCA 2001); Caracciolo v. State, 564 So.2d 1163 (Fla. 4th DCA 1990). Scott was sentenced on September 4, 2003, and his conviction became final on October 7, 2003. Thus, as the state correctly concedes, Scott’s post-conviction motion filed on October 3, 2005 was timely. Accordingly, the trial court’s denial of these claims is reversed and remand*1152ed for consideration of the merits of the motion for post-conviction relief.
FARMER, GROSS and MAY, JJ., concur.